Case 1:19-cv-04830-JPH-TAB Document 62 Filed 11/23/20 Page 1 of 2 PageID #: 276
                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 ERIN RACE,                                            )
                               Plaintiff,              )
                                                       )
                          v.                           )       No. 1:19-cv-04830-JPH-TAB
                                                       )
 FEDERAL EXPRESS CORPORATION,                          )
                    Defendant.                         )

       ORDER ON NOVEMBER 20, 2020, TELEPHONIC STATUS CONFERENCE
        Parties appeared by counsel November 20, 2020, for a telephonic status conference to

 address a dispute over the method of producing documents in response to Defendant's request for

 production. At issue are approximately 20,000 documents awaiting production to

 Defendant. Plaintiff objected to allowing Defendant to take possession of the documents for

 purpose of inspecting and copying them. Plaintiff's objection is overruled. It is common

 practice to allow opposing counsel to take custody of discovery documents for the purpose of

 inspecting and copying them, and Plaintiff has not shown good cause to depart from this

 practice. Moreover, Defendant is willing to incur all costs associated with inspecting, copying,

 and returning these documents to Plaintiff. And of course Defendant must exercise all necessary

 care to ensure these documents are promptly returned to Plaintiff. However, if Plaintiff is

 willing to incur all costs associated with production, Plaintiff may instead produce copies of

 these documents to Defendant. Accordingly, within seven days from the date of this order,

 Plaintiff shall either produce a copy of these discovery documents to Defendant at her expense,

 or make the documents available to Defendant to copy at Defendant's expense.

        Date: 11/23/2020



                                            _______________________________
                                            Tim A. Baker
                                            United States Magistrate Judge
                                            Southern District of Indiana
Case 1:19-cv-04830-JPH-TAB Document 62 Filed 11/23/20 Page 2 of 2 PageID #: 277
 Distribution:

 All ECF-registered counsel of record via email




                                                  2
